FILE COPY




                           COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the 237th District Court of Lubbock County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 13,
2015, the cause upon appeal to revise or reverse your judgment between

                            In the Matter of the Marriage of
                  Christina Lynn Fletcher and Robert Hugh Fletcher

         Case Number: 07-15-00176-CV Trial Court Number: 2014-510,128

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated July 13, 2015, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the 237th District
Court of Lubbock County, Texas for further proceedings in accordance with this Court’s
opinion entered this day.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on July 13, 2015.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK